Judgment, Supreme Court, Bronx County (Denis J. Boyle, J.), rendered June 12, 2003, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and bribing a witness, and sentencing him, as a juvenile offender on the man*128slaughter conviction, to a term of 3½ to 10 years, and, as an adult on the bribery conviction, to a consecutive term of 1 to 3 years, unanimously affirmed.
After a thorough hearing, the court properly denied defendant’s motion to withdraw his guilty plea in a well-reasoned oral opinion. The record establishes that the plea was knowing, intelligent and voluntary, and fails to support defendant’s claim that the influence of medications rendered him incompetent to plead guilty (see People v Alexander, 97 NY2d 482 [2002]; People v Bess, 299 AD2d 263 [2002], lv denied 99 NY2d 580 [2003]). Concur—Mazzarelli, J.P., Friedman, Nardelli, Sweeny and McGuire, JJ.